Title: To George Washington from Colonel Thomas Hartley, 27 April 1777
From: Hartley, Thomas
To: Washington, George



May it please your Excellency
York Town Pensa. April the 27th 1777

I almost blush to write you a Letter of this Date from hence—I was in Hopes that ere this I should have had the greater Part of a Regiment with your Excellency at Camp—but am disappointment.
Since my Appointment, I have done all in my Power to Officer, recruit and provide for my Battalion as soon as possible—I have had difficulties in each Branch, but the prospect now becomes clearer.
Parts of four Companies of my Battn amounting to between 150 & 200 Men marched last Week towards Philada—they (except a few who perhaps will be stopped there to be innoculated) have probably left the City to join you—if they are not ordered to some other Station—they were nearly equipped.
I was unluckily about ten Days since taken with a Belious Fever I expected to have worked it of by Exercise, went as far as Lancaster

with the Men, but was advi⟨s⟩ed to return, I have daily a very high Fever, with some Intermissions one of which I make use of to write this Letter.
My Recruiting Officers I keep strictly to their Business—I have a Field Officer at Philada who recives and forwards on the Men, and I have sent on one Captain Nicholl who will be able to take Care of the Soldiers at Camp, till Lieut. Colonel Conner or myself can relieve Major Bush at Philada who is to go on and take the Command of the first Detachment According to the best Information I have recived, as I have no regular Returns, the following is about the State of my Regiment as to Recruits. vizt

          
            
            Ranks & File
            
          
          
            Captain Eichelbergers Companies
            about
            
            80
            
          
          
            Captain Nicholls
            Do
            
            66
            
          
          
            Captain Hopes
            Do
            
            40
            
          
          
            Captain Stodderts
            Do
            
            56
            
          
          
            Captain Kelleys
            Do
            
            40
            
          
          
            Captain Wilson
            Do
            
            30
            
          
          
            Captain Bush
            Do
            
            40
            
          
          
            Captain McAllister
            Do
            
            40
            
          
          
            
            
            
            392
            Total
          
        
Out of the Number I have mentioned there are several Deserters but I am in hopes these are replaced by other Men.
The Congress by some Resolutions of the 14th inst. have recommended certain Modes to the States for filling their Quotas of Troops—as the sixteen Additional Battalions do not seem properly to belong to any State, I presume they must mannage as well as they can. I had early Intelligence of the Resolves & have availed myself of them as well as possible considering that I am confined to my Bed or Chamber—I trust that very soon I shall have 500 Men—My Disorder seems to appear favourable—As soon as I am able I shall not stay a Moment here.
I have had occasionally some Resignations & have for the conveniency of the Service made some alterations in the original Appointments which I shall mention to you when I have the Honour of waiting on you—from what I can learn I shall have a good Corps of Officers. Many of them are Persons of liberal Educations and all are firmly attached to the Interest of their Country. They seem very desirous to recruit the Battn when that is done with a little Experience We may be of some Service to our Country, which is the wish of your Excellencys most Obedt humble Servt

Tho. Hartley



P.S. I am forwarding the rest of the Men as fast as I can. your &a


T. Hartley

I have wrote to the Leut. Coll to apply to you for a Warrant for five or more thousand Dollars for the Recruiting Service—We want it badly—I presume your Excellency will grant it—he will further it on to me. yours &a


T. Hartley
